Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the Final action for application #15/049078, Case Seat Assembly, filed 2/20/16.  Claims 1-15 are pending, with claim 4 withdrawn. The Examiner notes that the Applicant’s response indicates that Claims 1-20 remain pending in this application, but this is incorrect.
  This Final Office Action is in response to applicant's reply dated 12/31/2020, with the additional Supplemental Claim amendment of 5/4/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
In an effort to keep the prosecution history clear since there have been numerous non-responsive amendments that were not entered, the Examiner notes that the Drawings and Specification submitted on 12/31/2020 were entered. The Claims submitted on 5/4/2021 were entered. These replace all previous versions, and any future amendments must be made with respect to these latest entered amendments.

Drawings
The drawings are objected to because it is not clear which edges are being defined as edges 118, 119. The leader line for 118 appears to be pointing to a top horizontal edge of a rear surface of housing 125, and the leader line for 119 appears to be pointing to a side surface of the housing.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lower portion of the kickstand being removable and made of gripping material must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 243, 244, 335, 156.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 341, 342, 127.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
-The disclosure is objected to because in para [0015], the first sentence states that Figures 1 and 5 show exploded embodiments of case seat assembly 5. However, case seat assembly 5 is the first embodiment of Figure 1. Figure 5 shows a different case seat assembly 205.
-The disclosure is objected to because in para [0015], the following sentence does not makes sense: “As depicted in Figure 4, the case seat assembly (5) is shown attached to the surface of the case (90), rotatable housing (125), kick stand (55) and a clamp fastener defined by the upper portion (35,36) and the lower portion (40,50).” It is unclear if the case seat assembly is being defined as attached to the case AND the rotatable housing AND the kickstand AND the clamp fastener. Additionally, the embodiment that is being defined in Figure 4 has a housing with numeral 25, not 125.

The disclosure is objected to because para [0023] defines the “upper portion” as “136,136”. This should be replaced with ---135,136---.

The specification amendment filed 12/31/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
	-In para [0017], the term “permanently” was deleted which changes the scope of the invention and is therefore new matter.
	-In para [0021], all of the structural limitations that were deleted changes the scope of the invention and is therefore new matter.
	-In para [0021], language was added to state that the housing “securely” engages within channels, and that the lower portion of the housing is tapered and can be inserted and “interlocked within” the channels. This is new matter since the specification did not previously disclose any specifics as to how the housing was retained within the coupling member (which the Examiner previously included a 112 rejection). There is no indication of the tapered lower portion of the housing interlocking with the channels. In fact, in Figure 6 the lower tapered end extends out of the coupling member and does not depict any interlocking.
in aperture (141)” is new matter since there was no previous disclosure that the mating plug element 147 would extend into the aperture 141. There is no assembled cross-sectional view that discloses the extent of 147, and how it engages 126. There is no disclosure that explains if the plug 126 extends out of 125, or any disclosure that explains if plug 126 receives 147 within it or if they abut one another etc.
	-In para [0022], new language states that the front washer and back washer have central openings “through which plug (126) extends”, and new language “As depicted front washer and back washer comprise indentations and protrusions that seat within each other.” These are both considered new matter. The only view of the plug/washers/apertures is an exploded view and therefore the engagement between the elements cannot be further defined or determined. As stated above, it is not clear if the plug 126 extends through 125 or if 147 extends into the aperture 141. Therefore, from the exploded view, one cannot determine if the plug 126 rests on the perimeter of the central openings of the washers or passes through them, or if 147 passes through them etc. Additionally, since the only view of the washers is an exploded view, it does not teach how the washers engage with one another. There was no previous disclosure regarding indentations or protrusions and it is not clear from the drawings what features are being referred to. Since there are no assembled views showing the engagement of the washers with respect to one another, this is new matter.
indentation upon which the lower gripping material can be placed upon” is new matter since not previously disclosed and since this would not be readily apparent from viewing the drawings. While Figure 5 may depict a narrower lower end, there was nothing in the disclosure or drawings to suggest that this facilitated placement of a gripping material, and there is no removable portion or gripping material depicted in the exploded view. Therefore, this is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not have proper antecedent basis for “a front connector”, “a front plug”, or “a back plug”.


Claim Objections
Claim 5 is objected to because it includes incorrect markings in the amendment. It appears that a comma after “The mount of claim 1” is being crossed out, however no comma previously existed. Additionally, the period at the end of the claim is underlined as if newly added, however the period already existed. In an effort to further prosecution, the Examiner has entered the claims since the error was minor. However, any future amendment MUST include cancelation of Claim 5, and the subject matter thereof could be added in a new claim. This will assist in keeping the claim prosecution clear.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 claims that the front plug is “surrounded” by one or more washers, and additionally claims that the back plug extends “through the first and second aperture”. These are both new matter since the only view of the plug/washers/apertures is an exploded view and therefore the engagement between the elements cannot be further defined or determined. It is not clear if the plug 126 extends through 125 or if 147 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
-It is claimed that the housing is “operationally coupled” to the coupling member. However, the specification has not explained how the housing 125 is retained within coupling portion 115 and how the housing would not slide right out from the bottom of the coupling portion since the bottom of the coupling portion is open as depicted in Figure 6. There is no depicted structure or disclosure that explains the connection. The Applicant did not address this claim rejection which was set forth in the non-final office action of 11/07/17.

Regarding Claim 5:
-It is claimed that a magnet is installed within the housing “directly above the aperture”. This is unclear since the aperture claimed in claim 1 is an aperture in the front side tong, not the housing. It is further claimed that a “magnetic field is formed to secure the rotational mechanism elements together”. This is unclear as the specification has not disclosed how providing a magnet (that is located in a different location than the rotating elements) holds the rotational mechanism together. The drawings actually depict a screw (labeled as 127 in Figure 8) that appears to connect the rotating elements together. So if the screw is already holding the elements together, then the purpose or function of the magnet is unclear. 

Regarding Claim 9:
-It is claimed that the housing is “removable connected” to the coupling member. The phrase itself is unclear. Additionally, the specification has not explained how the housing 125 is retained within coupling portion 115 and how the housing would not slide right out from the bottom of the coupling portion since the bottom of the coupling portion is open as depicted in Figure 6. There is no depicted structure or disclosure that explains the connection. The Applicant did not address this claim rejection which was set forth in the non-final office action of 11/07/17.



Regarding Claim 12:
-It is unclear how the lower portion of the kickstand is “removable”. This is not explained in the specification nor depicted in the drawings. The drawings only show a kickstand that is a one-piece bar. The exploded view in Figure 5 does not depict any removable portion of the kickstand.

Regarding Claim 14:
-There is no antecedent basis for “the first aperture”.

Regarding Claim 15:
-It is claimed that a magnet forms a magnetic field to hold the rotational mechanism together. This is unclear as the specification has not disclosed how providing a magnet (that is located in a different location than the rotating elements) holds the rotational mechanism together. The drawings actually depict a screw (labeled as 127 in Figure 8) that appears to connect the rotating elements together. So if the screw is already holding the elements together, then the purpose or function of the magnet is unclear. 








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,631,980 to Youssefi-Shams et al. (hereinafter ‘Youssefi’) in view of US 2011/0155774 to Gandhi et al. (hereinafter ‘Gandhi’).

Regarding Claim 1, as best understood, Youssefi teaches a mount (104) utilized in combination with a small case (102), the mount comprising: 
a housing (130; Figure 5); 
a clamp fastener having a front side tong (140) and a back side tong (104); 
a front top portion (upper end) of the front side tong (140) hingedly connected (via 196; col 7, ln 28-36) to a back top portion (upper end) of the back side tong (104) and extending linearly downward therefrom (Figure 5); and 
a rotational mechanism (170) operationally coupling the housing (130) to the front side tong (140) through an aperture (141) extending through a median section of the front side tong (140; col 7, ln 4-9).
Youssefi does not specifically teach a base defined by a front face and a rear face, the front face of the base attached to an outer surface of the small case, a coupling member attached to the rear face of the base, with the housing operationally 
However, Gandhi, which is also drawn to a mount for rotatably mounting an electronic device via a clamp fastener onto a user, further teaches that the mount further includes a base (13) defined by a front face (12a; Figure 3) and a rear face (12b), the front face (12a) of the base (13) attached to an outer surface of a device (100; Figure 10, para [0025]; para [0044] teaching attaching to a separate case of the device), a coupling member (19/19) attached to the rear face of the base (13; Figure 10), the housing (30) operationally coupled to the coupling member (Figure 10; in order to allow the user to detach the electronic device from the clip device during use (para [0025], [0051]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that a base and coupling member as taught by Gandhi could be attached to the outer surface of the case of Youssefi with the housing of Youssefi being mounted to the coupling member as taught by Gandhi, so that the electronic device/case of Youssefi could be detached from the housing/clip without having to detach the entire mount from the user.


Regarding Claim 2, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, and Youssefi further teaches wherein the rotational mechanism (170) swivels back and forth (rotates with 140 about axis; col 7, ln 4-27).

Regarding Claim 3, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, wherein the rotational mechanism (170) rotates 360 degrees (see rotational ribs (134,146) and landings (138,148) of elements 140 and 130 extending 360 degrees with 170 free to rotate about axis 250; Figures 5, 7, 9).

Regarding Claim 7, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, and Youssefi (as modified by Gandhi) further teaches wherein the base is removably attached to the small case (adhesive; col 4, ln 66-col 5, ln 4; in its broadest reasonable interpretation “removably attached” can be any attachment not permanently mounted).

Regarding Claim 8, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, and Youssefi further teaches wherein the small case is a cell phone case (col 4, ln 27-34).
10
Regarding Claim 9, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, and Gandhi further teaches wherein the housing (30) is removable connected to the coupling member (19/19; para [0025]).

Regarding Claim 11, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, and Gandhi further teaches wherein the housing (30) has opposing edges 33/33; Figure 6) that interconnect with opposing channels (21/21) of the coupling member (19/19).

Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Youssefi and Gandhi and further in view of US 9,017,232 to Olivarez et al. (hereinafter ‘Olivarez’).

Regarding Claims 5, 6 and 15, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, but do not specifically teach wherein a magnet is installed within the housing directly above the aperture (or second aperture) wherein a magnetic field is formed to secure the rotational mechanism elements together, wherein the magnet is neodymium.  
However, Olivarez, which is also drawn to a mount having a rotational mechanism (155/135/130; Figure 8) rotatably coupling two components (140,100) together through aligned apertures (as depicted in Figures 1 and 8), further teaches locking/restricting the components (140,100) from rotation with respect to one another using structure (such as a ball catch 145 or alternatively magnets; col 4, ln 23-47) installed within the housing (140; Figure 8) directly above the aperture (where the term ‘above’ is a relative term). Since the magnetic field of a magnet would prevent rotation, the magnet therefore ‘secures the rotational mechanism elements together’ by locking them in position. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art, that a magnet as taught by Olivarez, could be used on the housing of Youssefi and Gandhi combined in order to assist in locking the position of the housing to prevent undesired movement. Additionally, the type of magnet used would be obvious to one of skill in the art before the effective filing date as .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Youssefi and Gandhi and further in view of US 5,620,163 (Wu).

Regarding Claim 10, as best understood, Youssefi and Gandhi combined teach the mount of claim 1 but do not specifically teach further comprising: a kickstand disposed within a recessed portion extending linearly downward disposed within an outer surface of the back side tong; the recessed portion receiving the kickstand therein; and the kickstand having an upper portion hingedly connected therein wherein the kickstand can extend forward and backwards therefrom.
However, Wu, which is also drawn to a clamp fastener that is used to attach a cellphone to a user’s belt, the clamp fastener having front and back side tongs (3, 1; Figure 7A), further teaches a kickstand (2) disposed within a recessed portion (in face of 1; Figure 7) extending linearly downward disposed within an outer surface of the back side tong (1; Figure 7A); the recessed portion receiving the kickstand therein (as depicted in Figure 8); and the kickstand having an upper portion hingedly connected therein (at 16) wherein the kickstand can extend forward and backwards therefrom (Figures 7A, 8 and 9).  Gandhi additionally teaches the benefit of having a rotatable clip mount that can additionally be supported on a table (para [0051]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the back side tong of Youssefi could .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Youssefi, Gandhi and Wu, and further in view of US 6,003,831 (Coleman).

Regarding Claims 12 and 13, as best understood, Youssefi, Gandhi, and Wu combined teach the mount of claim 10, but do not specifically teach wherein the kickstand has a lower portion that is removable, wherein the lower portion is made of a gripping material.
However, Coleman, which is drawn to a kickstand for an electronic device, further teaches that the kickstand (22) has a lower portion (24) that is removable, wherein the lower portion (24) is made of a gripping material (Figures 1-3; col 2, ln 11-14, ln 52-53; col 3, ln 3-10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a removable gripping element as taught by Coleman, on the kickstand of Wu, in order to prevent slipping on a surface when supporting the electronic device.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Youssefi and Gandhi and further in view of US 2016/0131963 (Clearman).

Regarding Claim 14, as best understood, Youssefi and Gandhi combined teach the mount of claim 1, wherein Youssefi further teaches the rotational mechanism further comprising: a front connector (172) having a front plug (172/174) seated within a second aperture (131) located within a second median section of the housing (130); the second aperture (131) aligned with the first aperture (141; Figure 5). Youssefi does not specifically teach the front plug surrounded by one or more washers, or the rotational mechanism further comprising a back plug extending through the first and second aperture and connecting with the front plug.
However, Clearman, which is also drawn to a rotational mechanism for rotatably connecting a housing (500; Figure 4) to an attachment device (600/900), teaches the rotational mechanism comprising: a front connector (1100; Figure 4,11b) having a front plug (1130) surrounded by one or more washers (1200,1500) seated within a second aperture (stepped aperture 510; Figure 4 and 5a showing where the washers are seated within the portion of the aperture between 520 and the throughhole in the same manner as the Applicant’s and the plug extends through the throughhole portion of the aperture; para [0041]) located within a second median section of the housing (500); the second aperture (510) aligned with the first aperture (910/610; Figure 4), and a back plug (1400; Figure 4; para [0043]) extending through the first and second aperture (extends through 610/910/510) and connecting with the front plug (into 1135; Figure 11b; para [0043]). Therefore, it would have been obvious before the effective filing date .
	
Response to Arguments

	-In response to Applicant’s request for a meeting to move forward in the prosecution process, the Examiner notes that a telephone interview was held on 5/3/2021 to request a Supplemental Claim Amendment in an effort to further prosecution. Additionally, the Examiner notes that the last office action in this application was dated 11/7/2017. Since that office action, the Examiner has made every effort to further prosecution, including several Examiner Initiated Interviews, and several detailed Notices of Non-Compliant Amendments to assist the Applicant in submitting amendments that were marked accurately and based on the correct original disclosure so that they could be entered. All future amendments MUST be marked accordingly to identify any and all changes. Specification amendments must be made with respect to the specification amendment submitted 12/31/2020. Claim amendments must be made with respect to the claim amendment submitted 5/4/2021.

	-In response to the Applicant’s argument that US Patent 9,427,070 incorporates the magnet connection within the rotational mechanism, but the present invention has the magnet separate, the Examiner has fully considered this argument but it is moot due to new grounds of rejection necessitated by amendment. The Examiner further notes that the purpose of the magnet is unclear and the disclosure has not fully explained the functionality of the magnet, especially since the rotational mechanism is secured via a central screw, as noted in the 112 rejections. There is not enough support in the disclosure to explain how the magnet is used with the rest of the structure.
	-As discussed in previous interviews, the Examiner once again notes that this application does not provide enough support for several elements, including but not limited to, the connection between the housing and coupling member, and the functionality of the magnet. The specification and claim amendments resulted in new matter. The Examiner suggests filing a Continuation-In-Part where the specification, drawings, and claims can be amended to include all of the correct structure and explanations thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US2010/0124957 (Williams et al.) teaches another rotationally coupled clip with a spring washer.
US 6889878 (Parsons) teaches another rotationally coupled attachment member having a plurality of stacked washers.
US2014/0263908 (Franklin) teaches a mounting apparatus with multiple aligned apertures and additional apertures for mounting magnets therein.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632